DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Matthew T. Waters on 5/20/2022.

Claims:
Please replace claims 19 and 20 as follows:
19.
--
(Currently amended): A printing method for the transfer of a printing substance from an ink carrier to a substrate, the method comprising: 
 	- emitting energy from an energy-emitting device, and 
 	- changing a volume and/or position of the printing substance using energy emitted from an energy-emitting device, 
 	wherein the energy comprises electromagnetic waves, 
 	wherein the printing substance comprises a high molecular weight binder having a weight average molecular weight of 100,000-10,000,000 q/mol measured by means of GPC, and
 	a distance between the printing substance and the substrate is 50 µm to 450 µm.
--

20.
--
(Currently amended) The printing method according to claim 19, wherein the energy is transferred from the electromagnetic wave into the printing substance using absorption bodies.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 19 a printing method for the transfer of a printing substance from an ink carrier to a substrate, the method comprising: 
 	- emitting energy from an energy-emitting device, and 
 	- changing a volume and/or position of the printing substance using energy emitted from an energy-emitting device, 
 	wherein the energy comprises electromagnetic waves,
 	wherein the printing substance comprises a high molecular weight binder having a weight average molecular weight of 100,000-10,000,000 q/mol measured by means of GPC, and
 	a distance between the printing substance and the substrate is 50 µm to 450 µm.

5.	U.S. Patent application publication number 2016/0167400 to Ruiz Vega et al. disclosed a similar invention in Figs. 1-3. Unlike in the instant application, Ruiz Vega et al. are silent about “wherein the printing substance comprises a high molecular weight binder having a weight average molecular weight of 100,000-10,000,000 q/mol measured by means of GPC, and a distance between the printing substance and the substrate is 50 µm to 450 µm”.

6.	U.S. Patent application publication number 2007/0116904 to Sen also disclosed a similar invention in paragraph [0005]. Unlike in the instant application, Sen is silent about “emitting energy from an energy-emitting device, and changing a volume and/or position of the printing substance using energy emitted from an energy-emitting device, wherein the energy comprises electromagnetic waves, and a distance between the printing substance and the substrate is 50 µm to 450 µm”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853